BLATCHFORD, District Judge.
The first specification does not allege anything which is made by the 20th section [of the act of 1S07 (14 Stat. 531)] a ground for withholding a discharge. The third specification is not sustained by the evidence. As to the second and fourth specifications, the bankrupt ought to have included in Schedule B to his petition his interest under the will of Henry Van-dorveer, in the estate left by said Yander-veer, as an estate in expectancy and as property assignable, under the act, to the as-signee. But 1 do not think, on the evidence, that the omission to so include such interest can be held to have been willful, or that either of those two specifications is sustained, or that there is any ground established for withholding a discharge if such interest be included in Schedule B. But. as long as such interest is not included in that schedule, it cannot be said, on the evidence, that the bankrupt has conformed to his duty under the act, or has conformed to all the requirements of the act. The case will be referred back to the register, with leave to' the bankrupt to amend Schedule B to his petition in the particular indicated, under the direction of the register.